Citation Nr: 0600292	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-24 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada



THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a thoracic spine disorder (claimed as upper back pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
January 1998.  

The issue of entitlement to service connection for a thoracic 
spine disorder was previously denied by the Department of 
Veterans Affairs (VA) rating decision of June 1998.  A notice 
of disagreement (NOD) to that determination was received in 
January 1999, and a statement of the case (SOC) was issued in 
April 1999; however, no substantive appeal was received from 
the veteran.  Therefore, that determination became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 20.302, 20.1103 (2005).  

This current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision, by 
the Reno, Nevada, Regional Office (RO), which denied the 
veteran's attempt to reopen his claim of entitlement to 
service connection for a thoracic spine disorder (claimed as 
upper back pain).  

In a rating action of March 2004, the RO granted service 
connection for chronic tinea pedis and depression, secondary 
to right inguinal hernia, each evaluated as 10 percent 
disabling.  The RO increased the evaluation for status post 
right inguinal hernia repair and status post ilioinguinal 
nerve entrapment with neuritis from 0 percent to 20 percent, 
effective March 1, 2003.  That rating action also confirmed 
the 0 percent rating assigned for residual scar, post surgery 
for hernia repair; and, it also denied service connection for 
femoral/genitofemoral neuritis/neuralgia.  An NOD as to that 
determination was received in July 2004.  An SOC was issued 
in December 2004.  However, the record contains no 
substantive appeal with respect to those issues, and it has 
not been certified to the Board.  Therefore, those issues are 
not in appellate status, and will not be addressed by the 
Board at this time.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 
(2005).  

In his substantive appeal (VA Form 9), dated in July 2003, 
the veteran asserted that the RO had committed clear and 
unmistakable error (CUE) in its adjudication of his claim in 
the May 2002 rating action.  A claim of CUE can only be 
raised with respect to a final decision.  Since the rating 
decision on appeal is not final, by virtue of the fact that 
it has been appealed to the Board, a claim for CUE is not 
proper at this time.  


FINDINGS OF FACT

1.  In a June 1998 rating decision, the RO denied service 
connection for a thoracic spine disorder.  The veteran did 
not perfect an appeal of that decision.  

2.  The additional evidence received since June 1998 does 
not, by itself or considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim for service connection for a thoracic 
spine disorder.  


CONCLUSION OF LAW

The evidence received since the June 1998 rating decision, 
wherein the RO denied the veteran's claim of entitlement to 
service connection for a thoracic spine disorder, is not new 
and material; therefore, this claim cannot be reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

VA has satisfied its duty to notify by means of a letter 
dated in September 2001 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the initial AOJ decision.  Additional letters were issued in 
April 2003 and February 2005.  Those letters informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  All the 
above notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  The 
available medical evidence is sufficient for an adequate 
determination of the veteran's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  

II.  Pertinent Laws, Regulations, and Court Precedents

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose v. 
West, 11 Vet. App. 169, 171 (1998).  Alternatively, under 38 
C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within an 
applicable presumption period under 38 C.F.R. § 3.307) and 
the veteran currently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumption period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156 (2005).  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the veteran filed his petition to reopen the 
claim for service connection for a thoracic spine disorder 
after August 29, 2001, the Board will apply these revised 
provisions.  See 38 C.F.R. §§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  

III.  Factual background

The veteran entered active duty in September 1994.  The 
service medical records (SMRs) indicate that he was seen at a 
Naval Hospital in November 1997, with complaints of back pain 
for the past two months; it was noted that the veteran was an 
administrative clerk who sat a lot.  The veteran complained 
of pain in the left upper back from the median area to the 
scapula.  No trauma was noted.  Examination of the back 
revealed mild scoliosis in the upper back about T4-8.  The 
assessment was left upper back musculoskeletal strain.  The 
separation examination, conducted in November 1997, reported 
a finding of musculoskeletal back pain.  

The veteran's claim for service connection for chronic back 
pain (on VA Form 21-526) was received in February 1998.  In 
conjunction with his claim, the veteran was afforded a VA 
examination in February 1998.  At that time, he reported a 
history of back pain for the last couple of years since he 
had been doing increasing desk work, especially in the last 
seven to eight months.  It was noted that, in November 1997, 
he had experienced a very acute bout of pain that lasted for 
a day and half in his upper back; he was found to have a mild 
curvature of the spine.  He now complained of chronic mid-
upper back pain and some lower back pain as well.  On 
examination, he had no joint or muscle defects.  He had a 
full range of motion, with no rigidity or spasm.  The 
pertinent diagnosis was upper back pain, most likely 
musculoskeletal strain.  The veteran was referred for an 
orthopedic examination, which was also conducted in February 
1998.  Following an evaluation of the spine, the veteran was 
given a diagnosis of scoliosis, with mid-dorsal back pain.  

By a rating action of June 1998, the RO denied service 
connection for a thoracic spine disorder.  A notice of 
disagreement to that determination was received in January 
1999, and a statement of the case was issued in April 1999; 
however, no substantive appeal was received from the veteran.  
Therefore, that determination became final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 
(2005).  

Received in April 2003 were private treatment reports, dated 
from February 2003 through March 2003, reflecting treatment 
for an unrelated disability.  Also received in April 2003 was 
a statement from the veteran's spouse, indicating that they 
were married in February 2001; she noted that the veteran has 
suffered from back pain ever since she has known him.  In a 
statement, dated in April 2003, the veteran indicated that he 
has been experiencing upper back pain since 1997; he noted 
that he was diagnosed with mild scoliosis which was causing 
muscle strains in his upper back.  The veteran maintained he 
had never had any type of back problems prior to entering 
military service.  He noted that a VA examiner in February 
1998 had diagnosed a similar condition to that which was 
noted in service.  

VA medical records, dated from May 2003 through February 
2004, reflect treatment for unrelated disabilities, including 
symptoms associated with inguinal hernia and complications, 
and a skin condition.  

IV.  Legal Analysis - New and material evidence

In this case, as previously noted, the RO denied service 
connection for a thoracic spine disorder in June 1998.  The 
evidence received subsequent to June 1998 consists of private 
treatment reports and VA medical records, which reflect 
treatment for a variety of unrelated disabilities.  These 
records do not reflect any complaints or findings of a 
thoracic spine disorder.  With the exception of the veteran's 
own statements, and a statement from his spouse, none of the 
evidence in any way reflects the presence of a thoracic spine 
disorder, or suggests that any back disorder is related to 
his military service.  

The only evidence of record supportive of the veteran's claim 
of a thoracic spine disorder related to service consists of 
the lay statements of the veteran himself.  Competent lay 
evidence is evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R 
§ 3.159(a)(1) (2005).  Medical diagnosis, by its very nature, 
requires specialized education, training, and experience.  
Thus, while the veteran is competent as a layperson to 
describe the symptoms of an upper back disorder, he is not 
competent to provide medical opinion as to their etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (1).

Moreover, even if, arguendo, the veteran's lay statements 
were to be given credence, as Justus, supra, holds we must 
do, they would not constitute new and material evidence 
because the veteran's statements added to the record after 
the 1998 decision, by definition, contained no new evidence 
because the statements were cumulative and redundant of his 
earlier statements which were already of record.  Likewise, 
any statement of the veteran's spouse as to the existence of 
any thoracic spine disorder (upper back pain) is also 
insufficient to establish a medical diagnosis or the cause of 
any back disorder.  Id.  Therefore, the Board concludes that 
all such statements are cumulative evidence.  

In sum, the evidence added to the record since the June 1998 
denial of service connection for a thoracic spine disorder is 
not material because by itself or when considered with 
previous evidence of record, it does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not present the reasonable possibility of substantiating 
the claim.  Accordingly, the Board finds that new and 
material evidence has not been received, and the veteran's 
claim of entitlement to service connection for a thoracic 
spine disorder may not be not reopened.  38 C.F.R. § 3.156(a) 
(2005).  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for a 
thoracic spine disorder (upper back pain) is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


